This suit was brought by the St. Claude Lumber Company, through its receiver, Emile P. Reuter, claiming $157.90 on an open account for lumber sold and delivered to the defendant. Recognition of a materialman's lien for the amount sued for upon the premises 1240 Columbus street, New Orleans, was prayed for.
The defendant admitted owing for the lumber, but claimed that the sum demanded was excessive.
There was judgment below in favor of plaintiff as prayed for, and defendant has appealed.
In this court the matter was submitted without argument and without brief on behalf of defendant. The transcript clearly establishes plaintiff's claim in the amount sued for, the defendant having failed to prove any error in the account.
Under the circumstances the judgment appealed from will be, and it is, affirmed.
Affirmed.